Title: To Benjamin Franklin from the Marquis de Lafayette, 28 July 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


My dear doctor
Au havre 28th july 1779
With the Greatest pleasure I hear that By a frigatte just arriv’d at Brest you may have Got some news from America—how far my heart is Concern’d in any thing that may happen to My American fellow Citizens, I need not telling to You— I therefore entreat you, My good friend, to let me know Any public or private, important or insignificant intelligence you have Receiv’d—suppose there was some thing secret in them you might deliver Your letter to Mde de lafayette who will forward it with safety— there are about charles town so various accounts that I am at a loss to fix any opinion on that part of the Continent— That Fort Lafayette is taken seems very certain— adieu my dear doctor, I write in a great hurry, and most affectionately I am Yours
Lafayette

There is nothing new at the havre and we are waiting for intelligences.

 
Addressed: A Son excellence / Monsieur le docteur franklin / Ministre plenipotentiaire des etats / unis de l’amerique en son hôtel / a passy près paris
Endorsed: Marquis de la Fayette
Notation: Lafayette au havre 28. juillet 1779.
